          Case 4:16-cv-06232-JSW Document 168 Filed 10/30/18 Page 1 of 3



 1   Eric H. Gibbs (SBN 178658)                  Robert T. Eglet (pro hac vice)
     David Stein (SBN 257465)                    Robert M. Adams (pro hac vice)
 2   Aaron Blumenthal (SBN 310605)               Erica D. Entsminger (pro hac vice)
 3   GIBBS LAW GROUP LLP                         Artemus W. Ham (pro hac vice)
     505 14th Street, Suite 1110                 EGLET PRINCE
 4   Oakland, CA 94612                           400 South Seventh Street, Suite 400
     Telephone: (510) 350-9700                   Las Vegas, NV 89101
 5   Facsimile: (510) 350-9701                   Telephone: (702) 450-5400
     ehg@classlawgroup.com                       Facsimile: (702) 450-5451
 6
     ds@classlawgroup.com                        eservice@egletlaw.com
 7   ab@classlawgroup.com

 8   Andrew N. Friedman (pro hac vice)
     Geoffrey Graber (SBN 211547)
 9   Eric Kafka (pro hac vice)
     COHEN MILSTEIN SELLERS & TOLL PLLC
10
     1100 New York Ave. NW, Fifth Floor
11   Washington, DC 20005
     Telephone: (202) 408-4600
12   Facsimile: (202) 408-4699
     afriedman@cohenmilstein.com
13   ggraber@cohenmilstein.com
     ekafka@cohenmilstein.com
14
     [Additional counsel on signature page]
15
     Counsel for Plaintiffs and Proposed Class
16

17                         UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF CALIFORNIA
18                                   OAKLAND DIVISION

19   LLE ONE, LLC, d/b/a Crowd Siren and d/b/a Case No.: 4:16-cv-06232-JSW
     Social Media Models, and JONATHAN
20   MURDOUGH, on behalf of themselves and all PLAINTIFFS’ RESPONSE TO ORDER
     others similarly situated,                TO SHOW CAUSE
21

22                           Plaintiffs,         Dept: Courtroom 5, 2nd Floor
                                                 Judge: Jeffrey S. White
23   v.
24   FACEBOOK, INC.,
25
                             Defendant.
26
27

28

                       PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
                                   Case No.: 4:16-cv-06232-JSW
          Case 4:16-cv-06232-JSW Document 168 Filed 10/30/18 Page 2 of 3



 1          On October 30, 2018, the Court issued an Order to Show Cause why Fakebook’s pending

 2   motion to dismiss should not be considered unopposed. (ECF No. 167.) The Court noted that ECF

 3   indicates responses to the motion were due by October 19, 2018, and replies by October 26, 2018,

 4   but neither Plaintiffs nor Facebook filed papers by these deadlines.

 5          The parties previously stipulated to a modified briefing schedule, which the Court approved

 6   by order issued September 20, 2018. (ECF No. 150.) Under that order, Plaintiffs’ opposition is due

 7   on November 2, 2018, and Facebook’s reply is due November 23, 2018. (Id., ¶ 9.) When Facebook

 8   later filed its motion to dismiss on October 5, 2018 (ECF No. 160), however, the deadlines

 9   docketed in ECF did not match the deadlines entered by the Court’s order. Plaintiffs apologize for

10   failing to recognize the mismatch and request correction sooner, and for any confusion that resulted.

11

12   DATED: October 30, 2018                      Respectfully submitted,

13                                                By: /s/ David Stein
14
                                                  Eric Gibbs
15                                                David Stein
                                                  Aaron Blumenthal
16                                                GIBBS LAW GROUP LLP
                                                  505 14th Street, Suite 1110
17                                                Oakland, CA 94612
18                                                Telephone: (510) 350-9700
                                                  Facsimile: (510) 350-9701
19                                                ehg@classlawgroup.com
                                                  ds@classlawgroup.com
20                                                ab@classlawgroup.com
21
                                                  Andrew N. Friedman
22                                                Geoffrey Graber
                                                  Eric Kafka
23                                                COHEN MILSTEIN SELLERS & TOLL PLLC
                                                  1100 New York Ave. NW, Fifth Floor
24                                                Washington, DC 20005
                                                  Telephone: (202) 408-4600
25
                                                  Facsimile: (202) 408-4699
26                                                afriedman@cohenmilstein.com
                                                  ggraber@cohenmilstein.com
27                                                ekafka@cohenmilstein.com
28                                                Michael Eisenkraft
                                                   1
                         PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
                                     Case No.: 4:16-cv-06232-JSW
     Case 4:16-cv-06232-JSW Document 168 Filed 10/30/18 Page 3 of 3



 1                                  COHEN MILSTEIN SELLERS & TOLL PLLC
                                    88 Pine Street, 14th Floor
 2                                  New York, NY 10005
 3                                  Telephone: (212) 838-7797
                                    Facsimile: (212) 838-7745
 4                                  meisenkraft@cohenmilstein.com

 5                                  Robert T. Eglet
                                    Robert M. Adams
 6                                  Erica D. Entsminger
 7                                  Artemus W. Ham
                                    EGLET PRINCE
 8                                  400 South Seventh Street, Suite 400
                                    Las Vegs, NV 89101
 9                                  Telephone: (702) 450-5400
                                    Facsimile: (702) 450-5451
10                                  eservice@egletlaw.com
11
                                    Aisha Christian
12                                  129 West 27th Street, 11th Floor
                                    New York, NY 10001
13                                  Telephone: (646) 285-2029
14
                                    Charles Reichmann (SBN 206699)
15                                  LAW OFFICES OF CHARLES REICHMANN
                                    16 Yale Circle
16                                  Kensington, CA 94708-1015
                                    Telephone: (415) 373-8849
17                                  charles.reichmann@gmail.com
18
                                    Joseph A. Motta (SBN 133531)
19                                  RUEB & MOTTA
                                    1401 Willow Pass Road, Suite 880
20                                  Concord, CA 94520
                                    Telephone: (925) 602-3400
21                                  Facsimile: (925) 602-0622
                                    joe@rmmprolaw.com
22

23                                  Counsel for Plaintiffs and Proposed Class

24

25

26
27

28

                                          2
                PLAINTIFFS’ RESPONSE TO ORDER TO SHOW CAUSE
                            Case No.: 4:16-cv-06232-JSW
